DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is dependent upon itself.
Where the metes and bounds of a claim are indefinite, it is improper to base a rejection on speculation as to the meaning of the claim.  In re Steele, 305 F.2d 858, 134 USPQ 292 (CCPA 1962).  Specifically, unclear claims are indefinite, not obvious.  In re Wilson, 424 F.2d 1382, 185 USPQ 494 (CCPA 1970).


Additionally, claim 9 is dependent upon claim 10.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karami et al. (US 2002/0151858) and further in view of Himmelberger et al. (US 2016/0168433).
With reference to claim 1, Karami et al. (hereinafter “Karami”) discloses an absorbent article (10) comprising: 
a chassis comprising an outer layer, an absorbent layer, and an inner layer [0047], the chassis further comprising: 
a first chassis portion comprising an attachment portion (35), 
a second chassis portion comprising a first receiving portion (41), and a second receiving portion (43), and 
a crotch portion extending between the first and second chassis portions (see annotated figure 1 below); and 
a rear portion connected with chassis at the attachment portion (see annotated figure 1 below), the rear portion comprising a first side portion attached to a first side of the second chassis portion to form a first leg opening and a second side attached to a second side of the second chassis portion to form a second leg opening (figure 3A); 
wherein the first side portion is separable from the second chassis portion and is reconnectable with the second chassis portion by overlapping the first side portion with material of the first receiving portion; and wherein the second side portion is separable from the second chassis portion and is reconnectable with the second chassis portion by overlapping the second side portion with material of the second receiving portion as set forth in at least [0069]. 






[AltContent: textbox (     second side portion)][AltContent: textbox (    first side portion)][AltContent: arrow][AltContent: textbox (    rear portion)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (    crotch portion)][AltContent: arrow][AltContent: textbox (second chassis portion)][AltContent: ][AltContent: textbox (first chassis portion)][AltContent: arrow][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    599
    1110
    media_image1.png
    Greyscale

The difference between Karami and claim 1 is the provision that the first receiving portion and the second receiving portion comprise cohesive material. 
Himmelberger et al. (hereinafter “Himmelberger”) teaches the use of cohesive fasteners with absorbent articles as set forth in [0003-0005].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fastener of Karami with cohesive material as taught by Himmelberger in order to prevent the fastening element from adhering to dissimilar materials [0167] thereby preventing undesirable contamination and reduced reliability as taught by Himmelberger in [0004].

With reference to claims 2-3, Karami discloses an absorbent article wherein the first side portion is separable from the second chassis portion by tearing the material of the first side portion and/or severing a bond (cl. 3) between the materials as set forth in [0069] where Karami discusses that in order to readjust the diaper, the layer 219C may be peeled off. 
Regarding claims 4-5, Karami discloses an absorbent article wherein the rear portion and/or first and second side portions are extensible (21) as set forth in [0045]. 
With respect to claim 6, Karami discloses an absorbent article wherein the chassis has a substantially rectangular outer perimeter as shown in figure 3. 
With reference to claim 7, Karami discloses an absorbent article wherein the chassis is an hourglass shape as shown in figure 1A. 
With reference to claim 13, Karami et al. (hereinafter “Karami”) discloses an absorbent article (10) comprising: 
a chassis comprising an outer layer, an absorbent layer, and an inner layer [0047], the chassis further comprising: 
a first portion having a first side longitudinal edge and a second side longitudinal edge, a second portion having a first side longitudinal edge and a second side longitudinal edge, wherein the second portion comprises a first front securement portion (217)  and a second front securement portion (215) extending transverse to the second portion and opposite each other (see annotated figure 6 below);
a crotch portion extending between the first and second chassis portions (see annotated figure 6 below), wherein the crotch portion comprises a portion of the absorbent layer [0047]; and 
a first rear securement portion (229) extending transverse to a second side portion of the rear portion (figure 6);
a second rear securement portion (227) extending transverse to a first side portion of a rear portion (figure 6);
wherein the first rear securement portion couples to the first front securement portion; and 
wherein the second rear securement portion couples to the second front securement portion as shown in figure 11.
The difference between Karami and claim 13 is the explicit recitation that the first and second rear securement portions comprise a mechanical fastener.
In the embodiment of Figure 6, Karami refers to the securement portions in the form of adhesive.


[AltContent: textbox (first portion)][AltContent: arrow]
[AltContent: textbox (second portion)][AltContent: arrow][AltContent: textbox (     second side longitudinal edge)][AltContent: arrow][AltContent: textbox (    first side longitudinal edge[img-media_image2.png])][AltContent: arrow][AltContent: arrow][AltContent: textbox (crotch portion)][AltContent: textbox (     second side longitudinal edge)][AltContent: arrow][AltContent: textbox (    first side longitudinal edge)][AltContent: arrow]
    PNG
    media_image3.png
    654
    1303
    media_image3.png
    Greyscale



However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the securement portions as mechanical fasteners because Karami acknowledges that mechanical fasteners may be used within the scope of the invention as set forth in [0013].
As to claim 14, Karami discloses an absorbent article wherein the mechanical fastener is hook and loop as set forth in [0013]. 
Regarding claim 15, Karami discloses an absorbent article wherein the chassis and the rear portion are connected by engagement of mechanical fasteners of the first and second front securement portions with the mechanical fasteners of the first and second rear securement portions as shown in figure 11.
As to claim 16, Karami discloses an absorbent article wherein the connected first and the second rear securement portions and the first and the second front securement portions form a waist opening and a first and a second leg opening as shown in figure 11. 
With respect to claims 17 and 18, Karami discloses an absorbent article wherein the first and second front securement portions are bonded to the second portion of the chassis via bonds formed from one or more bond type from the group comprising adhesive, welding, ultrasonic bonding and mechanical attachment as set forth in [0047]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Vogt et al. (US 2003/0088223) is cited for the disclosure of passive bonds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781